


Exhibit 10.39

 

ABBOTT LABORATORIES
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

On this «Grant_Day» day of «Grant_Month», 201     (the “Grant Date”), Abbott
Laboratories hereby grants to «First Name» «MI» «Last Name» (the “Employee”) a
Performance Restricted Stock Unit Award (the “Award”) of «NoShares12345»
restricted stock units (the “Units”).

 

The Award is granted under the Program and is subject to the provisions of the
Program, the Program prospectus, the Program administrative rules, and the terms
and conditions set forth in this Agreement.  In the event of any inconsistency
among the provisions of this Agreement, the provisions of the Program, the
Program prospectus, and the Program administrative rules, the Program shall
control.  This Award is intended to conform with the qualified performance-based
compensation requirements of Section 162(m) of the Code and the regulations
thereunder, to the extent applicable, and shall be construed accordingly.

 

The terms and conditions of the Award are as follows:

 

1.                                      Definitions.  To the extent not defined
herein, capitalized terms shall have the same meaning as in the Program.

 

(a)                                 Agreement:  This Performance Restricted
Stock Unit Agreement.

 

(b)                                 Cause:  Cause shall mean the following, as
determined by the Company in its sole discretion:

 

(i)                                     material breach by the Employee of the
terms and conditions of the Employee’s employment, including, but not limited
to:

 

(A)                               material breach by the Employee of the Code of
Business Conduct;

 

(B)                               material breach by the Employee of the
Employee’s employment contract, if any;

 

(C)                               commission by the Employee of an act of fraud,
embezzlement or theft in connection with the Employee’s duties or in the course
of the Employee’s employment;

 

(D)                               wrongful disclosure by the Employee of secret
processes or confidential information of the Company or any of its Subsidiaries;
or

 

(E)                                failure by the Employee to substantially
perform the duties of the Employee’s employment (other than any such failure
resulting from the Employee’s Disability); or

 

(ii)                                  to the extent permitted by applicable law,
engagement by the Employee, directly or indirectly, for the benefit of the
Employee or others, in any activity, employment or business which is competitive
with the Company or any of its Subsidiaries.

 

--------------------------------------------------------------------------------


 

(c)                                  Code of Business Conduct:  The Company’s
Code of Business Conduct, as amended from time to time.

 

(d)                                 Controlled Group:

 

(i)                                     Abbott and any corporation, partnership
and proprietorship under common control (as defined under the aggregation
rules of subsections 414 (b), (c), or (m) of the Code) with Abbott; and

 

(ii)                                  during the period of the TAP
Pharmaceutical Products Inc. (“TAP”) joint venture between Takeda Pharmaceutical
Company Limited and Abbott ending April 30, 2008, TAP and any corporation,
partnership and proprietorship under common control (as defined above) with TAP.

 

(e)                                  Data:  Certain personal information about
the Employee held by the Company and the Subsidiary that employs the Employee
(if applicable), including (but not limited to) the Employee’s name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any Shares held
in the Company, details of all Awards or any other entitlement to Shares
awarded, canceled, purchased, vested, unvested or outstanding in the Employee’s
favor, for the purpose of managing and administering the Program.

 

(f)                                   Disability:   As of a particular date, the
Employee is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve months, receiving income
replacement benefits for a period of at least six months under (i) the terms of
the Abbott Laboratories Extended Disability Plan (the “EDP”), or (ii) if the
Employee’s employer does not participate in the EDP, such similar accident and
health plan providing replacement benefits in which the Employee’s employer
participates.

 

(g)                                  Employee’s Representative:  The Employee’s
legal guardian or other legal representative.

 

(h)                                 Program:  The Abbott Laboratories 2009
Incentive Stock Program.

 

(i)                                     Retirement:

 

(i)                                     Except as provided under (iii) below,
for employees hired by the Controlled Group prior to January 1, 2004, Retirement
means any of the following:

 

·                                          age 50 with 10 years of service;

 

·                                          age 65 with at least three years of
service; or

 

·                                          age 55 with an age and service
combination of 70 points, where each year of age is one point and each year of
service is one point.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Except as provided under (iii) below, for
employees hired by the Controlled Group after December 31, 2003, Retirement
means any of the following:

 

·                                          age 55 with 10 years of service; or

 

·                                          age 65 with at least three years of
service.

 

(iii)                               For participants in the Abbott Laboratories
Pension Plan for Former BASF and Former Solvay Employees, Retirement means any
of the following:

 

·                                          age 55 with 10 years of service; or

 

·                                          age 65 with at least three years of
service.

 

(iv)                              For purposes of calculating service under this
Section 1(i), except as otherwise provided by the Committee or its delegate,
service is earned only if performed for a member of the Controlled Group while
that Controlled Group member is a part of the Controlled Group.

 

(v)                                 If an Employee has a Termination and (A) as
of the date of that Termination met the definition of Retirement, and (B) is
subsequently rehired by a member of the Controlled Group, then for purposes of
this Agreement that Employee will continue to be treated as meeting the
definition of Retirement.

 

(j)                                    Termination:  A severance of employment
for any reason (including Retirement) from the Company and all Subsidiaries. 
Any Termination shall be effective on the last day the Employee performs
services for or on behalf of the Company or its Subsidiary, and employment shall
not be extended by any statutory or common law notice of termination period.

 

2.                                      Delivery Dates and Shareholder Rights. 
The Delivery Dates for Shares underlying the Units are the respective dates on
which the Shares are payable to the Employee after the Restrictions on such
Units lapse pursuant to Section 4 below.  Shares shall be issued from the
Company’s available treasury shares.  Prior to the Delivery Date(s):

 

(a)                                 the Employee shall not be treated as a
shareholder as to those Shares underlying the Units, and shall have only a
contractual right to receive Shares, unsecured by any assets of the Company or
its Subsidiaries;

 

(b)                                 the Employee shall not be permitted to vote
the Shares underlying the Units; and

 

(c)                                  the Employee’s right to receive such Shares
will be subject to the adjustment provisions relating to mergers,
reorganizations, and similar events set forth in the Program.

 

Subject to the requirements of local law, the Employee shall receive cash
payments equal to the dividends and distributions paid on Shares underlying the
Units (the “Dividend Equivalents”) (other than dividends or distributions of
securities of the Company which

 

3

--------------------------------------------------------------------------------


 

may be issued with respect to its Shares by virtue of any stock split,
combination, stock dividend or recapitalization) to the same extent and on the
same date as if each Unit were a Share; provided, however, that no Dividend
Equivalents shall be payable to or for the benefit of the Employee with respect
to dividends or distributions the record date for which occurs on or after the
date the Employee has forfeited the Units, or the date the Restrictions on the
Units have lapsed.  For purposes of compliance with the requirements of Code
Section 409A, to the extent applicable, the specified date for payment of any
Dividend Equivalents to which the Employee is entitled under this Section 2 is
the calendar year during the term of this Agreement in which the associated
dividends or distributions are paid on Shares underlying the Units.  The
Employee shall have no right to determine the year in which Dividend Equivalents
will be paid.

 

3.                                      Restrictions.  The Units are subject to
the forfeiture provisions in Sections 5 and 6 below.  Units are not earned and
may not be sold, exchanged, assigned, transferred, pledged or otherwise disposed
of (collectively, the “Restrictions”) until an event or combination of events
described in subsections 4(a), (b), (c) or (d) occurs.

 

4.                                      Lapse of Restrictions.  Subject to
Section 5 below:

 

(a)                                 Based on Performance.  While the Employee is
employed with the Company or its Subsidiaries:

 

(i)                                     the Restrictions on one-third of the
total number of Units will lapse on the last business day of February 201    ,
provided the Company’s prior year return on equity is a minimum of 10 percent;

 

(ii)                                  the Restrictions on an additional
one-third of the total number of Units will lapse on the last business day of
February 201    , provided the Company’s prior year return on equity is a
minimum of 10 percent;

 

(iii)                               the Restrictions on an additional one-third
of the total number of Units will lapse on the last business day of
February 201    , provided the Company’s prior year return on equity is a
minimum of 10 percent; and

 

(iv)                              any Units for which Restrictions have not
previously lapsed on the dates described in subsections 4(a)(i), (ii), and
(iii) above shall remain outstanding and the Restrictions shall lapse on the
last business day of February 201     and/or 201    , provided that the
Company’s applicable prior year return on equity is a minimum of 10 percent, and
provided further that no more than one-third of the Units will vest in any one
year.

 

Subject to subsections (b), (c), and (d) below, Units for which Restrictions
have  lapsed, as described in this subsection 4(a), shall be settled in the form
of Shares on the date(s) on which such Restrictions lapse (each, a “Delivery
Date”).  Unless indicated otherwise, Shares shall be delivered in an equal
number (subject to rounding) as of each Delivery Date.

 

(b)                                 Retirement.  The Restrictions shall continue
to apply in the event of the Employee’s Termination due to Retirement, but may
lapse thereafter in accordance with the provisions of subsection 4(a), in which
case any Units not previously settled on a Delivery Date shall be settled in the
form of Shares on the

 

4

--------------------------------------------------------------------------------


 

Delivery Date(s) set forth in subsection 4(a) above occurring after the date of
such Retirement.

 

(c)                                  Death.  The Restrictions shall lapse on the
date of the Employee’s Termination due to death, and any Units not previously
settled on a Delivery Date shall be settled (for the person or persons to whom
rights under the Award have passed by will or the laws of descent or
distribution) in the form of Shares as soon as administratively possible after,
and effective as of, the date of death.

 

(d)                                 Disability.  The Restrictions shall lapse on
the date of the Employee’s Disability, and any Units not previously settled on a
Delivery Date shall be settled in the form of Shares as soon as administratively
possible after, and effective as of, the date of Disability.

 

5.                                      Effect of Certain Bad Acts.  Units with
respect to which Restrictions have not lapsed shall be cancelled and forfeited
immediately if, in the sole opinion and discretion of the Committee or its
delegate, the Employee engages in activity that constitutes Cause, whether or
not the Employee experiences a Termination or remains employed with the Company
or a Subsidiary.

 

6.                                      Forfeiture of Units.  In the event of
the Employee’s Termination for any reason other than Retirement, death or
Disability, any Units with respect to which Restrictions have not lapsed as of
the date of Termination shall be forfeited without consideration to the Employee
or the Employee’s Representative.  In the event that the Employee is terminated
by the Company other than for Cause, the Company may, in its sole discretion,
cause some or all of the Units not previously settled on a Delivery Date to
continue to be subject to the Restrictions, provided such Restrictions may lapse
thereafter in accordance with the provisions of subsection 4(a), in which case
such Units shall be settled in the form of Shares on the Delivery Date(s) set
forth in subsection 4(a) above occurring after the date of such Termination.  In
accepting this Award, the Employee acknowledges that in the event of Termination
(whether or not in breach of local labor laws), the Employee’s right to vest in
the Units, if any, will terminate effective as of the date that the Employee is
no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law) and that the Committee
shall have the exclusive discretion to determine when the Employee is no longer
actively employed for purposes of this Award.

 

7.                                      Withholding Taxes.  The Employee may
satisfy any federal, state, local or other applicable taxes arising from the
grant of the Award, the lapse of Restrictions or the delivery of Shares pursuant
to this Agreement by:

 

(a)                                 tendering a cash payment;

 

(b)                                 having the Company withhold Shares from the
Shares to be delivered to satisfy the minimum applicable withholding tax;

 

(c)                                  tendering Shares received in connection
with the Units back to the Company; or

 

(d)                                 delivering other previously acquired Shares
having a Fair Market Value approximately equal to the amount to be withheld.

 

5

--------------------------------------------------------------------------------


 

The Company shall have the right and is hereby authorized to withhold from the
Shares deliverable to the Employee pursuant to this Agreement or (to the extent
permitted by applicable law, including without limitation Code Section 409A)
from any other compensation or other amount owing to the Employee, such amount
as may be necessary in the opinion of the Company to satisfy all such taxes,
requirements and withholding obligations.  If the Company withholds for tax
purposes from the Shares otherwise to be delivered to the Employee, the Employee
is deemed to have been issued the full number of Shares underlying the Units,
subject to the Restrictions set forth in this Agreement.

 

8.                                      No Right to Continued Employment.  This
Agreement and the Employee’s participation in the Program is not and shall not
be interpreted to:

 

(a)                                 form an employment contract or relationship
with the Company or its Subsidiaries;

 

(b)                                 confer upon the Employee any right to
continue in the employ of the Company or any of its Subsidiaries; or

 

(c)                                  interfere with the ability of the Company
or its Subsidiaries to terminate the Employee’s employment at any time.

 

9.                                      Nature of Grant.  In accepting this
grant of Units, the Employee acknowledges that:

 

(a)                                 The Program is established voluntarily by
the Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time;

 

(b)                                 This Award is a one-time benefit and does
not create any contractual or other right to receive future grants of Units,
benefits in lieu of Units, or other Program Benefits in the future, even if
Units have been granted repeatedly in the past;

 

(c)                                  All decisions with respect to future Unit
grants, if any, and their terms and conditions, will be made by the Committee,
in its sole discretion;

 

(d)                                 Nothing contained in this Agreement is
intended to create or enlarge any other contractual obligations between the
Company and the Employee;

 

(e)                                  The Employee is voluntarily participating
in the Program;

 

(f)                                   The Units and Shares subject to the Units
are:

 

(i)                                     extraordinary items that do not
constitute compensation of any kind for services of any kind rendered to the
Company or its Subsidiaries, and are outside the scope of the Employee’s
employment contract, if any;

 

(ii)                                  not intended to replace any pension rights
or compensation;

 

(iii)                               not part of the Employee’s normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or

 

6

--------------------------------------------------------------------------------


 

welfare benefits, or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
its Subsidiaries;

 

(g)                                  The future value of the Shares underlying
the Units is unknown and cannot be predicted with certainty;

 

(h)                                 In consideration of the Award, no claim or
entitlement to compensation or damages shall arise from the Units resulting from
Termination (for any reason whatsoever) and the Employee irrevocably releases
the Company and its Subsidiaries from any such claim that may arise; if any such
claim is found by a court of competent jurisdiction to have arisen, then, by
signing or electronically accepting this Agreement, the Employee shall be deemed
irrevocably to have waived the Employee’s entitlement to pursue such claim;

 

(i)                                     The Units and the Benefits under the
Program, if any, will not automatically transfer to another company in the case
of a merger, take-over or transfer of liability; and

 

(j)                                    Neither the Company nor any of its
Subsidiaries shall be liable for any change in value of the Units, the amount
realized upon settlement of the Units or the amount realized upon a subsequent
sale of any Shares acquired upon settlement of the Units, resulting from any
fluctuation of the United States Dollar/local currency foreign exchange rate.

 

10.                               Data Privacy

 

(a)                                 Pursuant to applicable personal data
protection laws, the collection, processing and transfer of the Employee’s
personal Data is necessary for the Company’s administration of the Program and
the Employee’s participation in the Program.  The Employee’s denial and/or
objection to the collection, processing and transfer of personal Data may affect
his or her ability to participate in the Program.  As such (where required under
applicable law), the Employee:

 

(i)                                     voluntarily acknowledges, consents and
agrees to the collection, use, processing and transfer of personal Data as
described herein; and

 

(ii)                                  authorizes Data recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for
purposes of implementing, administering and managing the Employee’s
participation in the Program, including any requisite transfer of such Data as
may be required for the administration of the Program and/or the subsequent
holding of Shares on the Employee’s behalf to a broker or other third party with
whom the Employee may elect to deposit any Shares acquired pursuant to the
Program.

 

(b)                                 Data may be provided by the Employee or
collected, where lawful, from third parties, and the Company and the Subsidiary
that employs the Employee (if applicable) will process the Data for the
exclusive purpose of implementing, administering and managing the Employee’s
participation in the Program.  Data processing will take place through
electronic and non-electronic means according

 

7

--------------------------------------------------------------------------------


 

to logics and procedures strictly correlated to the purposes for which the Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in the Employee’s country of residence.  Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought.  The Data will be accessible within the Company’s organization
only by those persons requiring access for purposes of the implementation,
administration and operation of the Program and for the Employee’s participation
in the Program.

 

(c)                                  The Company and the Subsidiary that employs
the Employee (if applicable) will transfer Data as necessary for the purpose of
implementation, administration and management of the Employee’s participation in
the Program, and the Company and the Subsidiary that employs the Employee (if
applicable) may further transfer Data to any third parties assisting the Company
in the implementation, administration and management of the Program.  These
recipients may be located throughout the world.

 

(d)                                 The Employee may, at any time, exercise his
or her rights provided under applicable personal data protection laws, which may
include the right to:

 

(i)                                     obtain confirmation as to the existence
of the Data;

 

(ii)                                  verify the content, origin and accuracy of
the Data;

 

(iii)                               request the integration, update, amendment,
deletion or blockage (for breach of applicable laws) of the Data; and

 

(iv)                              oppose, for legal reasons, the collection,
processing or transfer of the Data which is not necessary or required for the
implementation, administration and/or operation of the Program and the
Employee’s participation in the Program.

 

The Employee may seek to exercise these rights by contacting his or her local
human resources manager.

 

11.                               Form of Payment.  The Company may, in its sole
discretion, settle the Employee’s Units in the form of a cash payment to the
extent settlement in Shares: (i) is prohibited under local law; (ii) would
require the Employee, the Company and/or its Subsidiaries to obtain the approval
of any governmental and/or regulatory body in the Employee’s country;
(iii) would result in adverse tax consequences for the Employee or the Company;
or (iv) is administratively burdensome.  Alternatively, the Company may, in its
sole discretion, settle the Employee’s Units in the form of Shares but require
the Employee to immediately sell such Shares (in which case, this Agreement
shall give the Company the authority to issue sales instructions on the
Employee’s behalf).

 

12.                               Private Placement.  The grant of this Unit is
not intended to be a public offering of securities in the Employee’s country. 
The Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and this grant of Units is not subject to the supervision of the
local securities authorities.

 

8

--------------------------------------------------------------------------------


 

13.                               Exchange Controls.  As a condition to this
grant of Units, the Employee agrees to comply with any applicable foreign
exchange rules and regulations.

 

14.                               Compliance with Applicable Laws and
Regulations.

 

(a)                                 The Company shall not be required to issue
or deliver any Shares pursuant to this Agreement pending compliance with all
applicable federal and state securities and other laws (including any
registration requirements or tax withholding requirements) and compliance with
the rules and practices of any stock exchange upon which the Company’s Shares
are listed.

 

(b)                                 Regardless of any action the Company or its
Subsidiaries take with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to the
Employee’s participation in the Program and legally applicable to the Employee
or deemed by the Company or its Subsidiaries to be an appropriate charge to the
Employee even if technically due by the Company or its Subsidiaries
(“Tax-Related Items”), the Employee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Employee’s responsibility and may
exceed the amount actually withheld by the Company or its Subsidiaries.  The
Employee further acknowledges that the Company and/or its Subsidiaries: (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Units, including, but not limited to,
the grant, lapse of Restriction or settlement of the Units, the issuance of
Shares upon payment of the Units, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends and/or any Dividend
Equivalents; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Units to reduce or eliminate the
Employee’s liability for Tax-Related Items or achieve any particular tax
result.  Further, if the Employee has become subject to tax in more than one
jurisdiction between the date of grant and the date of any relevant taxable
event, the Employee acknowledges that the Company and/or its Subsidiaries may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

15.                               Code Section 409A.  Payments made pursuant to
this Agreement are intended to be exempt from or to otherwise comply with the
provisions of Code Section 409A to the extent applicable.  The Program and this
Agreement shall be administered and interpreted in a manner consistent with this
intent.  If the Company determines that any payments under this Agreement are
subject to Code Section 409A and this Agreement fails to comply with that
section’s requirements, the Company may, at the Company’s sole discretion, and
without the Employee’s consent, amend this Agreement to cause it to comply with
Code Section 409A or otherwise be exempt from Code Section 409A.

 

To the extent required to avoid accelerated taxation and/or tax penalties under
Code Section 409A and applicable guidance issued thereunder, the Employee shall
not be deemed to have had a Termination unless the Employee has incurred a
“separation from service” as defined in Treasury Regulation §1.409A-1(h), and
amounts that would otherwise be payable pursuant to this Agreement during the
six-month period immediately following the Employee’s Termination (including
Retirement) shall instead be paid on the first business day after the date that
is six months following the Employee’s Termination (or upon the Employee’s
death, if earlier).  For purposes of

 

9

--------------------------------------------------------------------------------


 

Code Section 409A, to the extent applicable: (i) all payments provided hereunder
shall be treated as a right to a series of separate payments and each separately
identified amount to which the Employee is entitled under this Agreement shall
be treated as a separate payment; (ii) the term “as soon as administratively
possible” means a period of time that in no event will extend beyond the later
of the end of the Employee’s taxable year in which Termination or Disability (as
applicable) occurs or the fifteenth day of the third calendar month following
Termination or Disability (as applicable); and (iii) the date of the Employee’s
Disability shall be determined by the Company in its sole discretion.

 

Although this Agreement and the payments provided hereunder are intended to be
exempt from or to otherwise comply with the requirements of Code Section 409A,
the Company does not represent or warrant that this Agreement or the payments
provided hereunder will comply with Code Section 409A or any other provision of
federal, state, local, or non-United States law.  None of the Company, its
Subsidiaries, or their respective directors, officers, employees or advisers
shall be liable to the Employee (or any other individual claiming a benefit
through the Employee) for any tax, interest, or penalties the Employee may owe
as a result of compensation paid under this Agreement, and the Company and its
Subsidiaries shall have no obligation to indemnify or otherwise protect the
Employee from the obligation to pay any taxes pursuant to Code Section 409A.

 

16.                               No Advice Regarding Grant.  The Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Units, the Employee’s participation in the Program
or the Employee’s acquisition or sale of the underlying Shares.  The Employee is
hereby advised to consult with the Employee’s own personal tax, legal and
financial advisors regarding participation in the Program before taking any
action related to the Program.

 

17.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on the Employee’s participation
in the Program, on the Units and on any Shares acquired under the Program, to
the extent the Company or its Subsidiaries determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Program, and to require the Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.  The Employee
agrees to take any and all actions, and consent to any and all actions taken by
the Company and its Subsidiaries, as may be required to allow the Company and
its Subsidiaries to comply with local laws, rules and regulations in the
Employee’s country.  In addition, the Employee agrees to take any and all
actions as may be required to comply with the Employee’s personal obligations
under local laws, rules and regulations in the Employee’s country.

 

18.                               Determinations.  Each decision, determination,
interpretation or other action made or taken pursuant to the provisions of this
Agreement by the Company, the Committee or any delegate of the Committee shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Company, the Employee, the Employee’s
Representative, and the person or persons to whom rights under the Award have
passed by will or the laws of descent or distribution.

 

19.                               Electronic Delivery.  The Company may, in its
sole discretion, decide to deliver any documents related to current or future
participation in the Program by electronic means.  The Employee hereby consents
to receive such documents by electronic delivery and

 

10

--------------------------------------------------------------------------------

 

agrees to participate in the Program through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

 

20.                               Addendum.  This grant of Units shall be
subject to any special terms and conditions set forth in any Addendum to this
Agreement for the Employee’s country.  Moreover, if the Employee relocates to
one of the countries included in the Addendum, the special terms and conditions
for such country will apply to the Employee, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
the Program.  The Addendum constitutes part of this Agreement.

 

21.                               Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, and each
other provision of this Agreement shall be severable and enforceable to the
extent permitted by law.  To the extent a court or tribunal of competent
jurisdiction determines that any provision of this Agreement is invalid or
unenforceable, in whole or in part, the Company, in its sole discretion, shall
have the power and authority to revise or strike such provision to the minimum
extent necessary to make it valid and enforceable to the full extent permitted
under local law.

 

22.                               Entire Agreement.  This Agreement and the
Program constitute the entire agreement between the Employee and the Company
regarding the Award and supersede all prior and contemporaneous agreements and
understandings, oral or written, between the parties regarding the Award. 
Except as expressly set forth herein, this Agreement (and any provision of this
Agreement) may not be modified, changed, clarified, or interpreted by the
parties, except in a writing specifying the modification, change, clarification,
or interpretation, and signed by a duly authorized Company officer.

 

23.                               Succession.  This Agreement shall be binding
upon and operate for the benefit of the Company and its successors and assigns,
and the Employee, the Employee’s Representative, and the person or persons to
whom rights under the Award have passed by will or the laws of descent or
distribution.

 

24.                               Language.  If the Employee has received this
Agreement or any other document related to the Program translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

 

25.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois
without giving effect to any state’s conflict of laws principles.

 

*              *              *

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the grant date above set forth.

 

 

ABBOTT LABORATORIES

 

 

 

 

 

By

 

 

 

Miles D. White

 

 

Chairman and Chief Executive Officer

 

12

--------------------------------------------------------------------------------


 

ADDENDUM TO THE ABBOTT LABORATORIES
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

 

In addition to the terms and conditions set forth in the Agreement, the Award is
subject to the following terms and conditions.  All defined terms contained in
this Addendum shall have the same meaning as set forth in the Program.  If the
Employee is employed in a country identified in the Addendum, the additional
terms and conditions for such country shall apply.  If the Employee transfers
residence and/or employment to a country identified in the Addendum, the
additional terms and conditions for such country shall apply to the extent the
Company determines, in its sole discretion, that the application of such terms
and conditions is necessary or advisable to comply with local law or to
facilitate administration of the Program.

 

ALGERIA

 

Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 11 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company

 

AUSTRALIA

 

1.             Award Conditioned on Satisfaction of Regulatory Obligations.  If
the Employee is: (a) a director of a Subsidiary incorporated in Australia; or
(b) a person who is a management-level executive of a Subsidiary incorporated in
Australia and who also is a director of a Subsidiary incorporated outside of
Australia, the grant of the Award is conditioned upon satisfaction of the
shareholder approval provisions of section 200B of the Corporations Act 2001
(Cth) in Australia.

 

2.             Australian Offer Document.  In addition to the Agreement and the
Program, the Employee must review the Australian Offer Document and the
Australian Addendum to the Program for additional important information
pertaining to the Award.  Both of these documents can be accessed via the UBS
website at www.ubs.com/onesource/abt.  By accepting the Award, the Employee
acknowledges and confirms that the Employee has reviewed these documents.

 

BRAZIL

 

Labor Law Acknowledgment. The Employee agrees, for all legal purposes, (i) the
benefits provided under the Agreement and the Program are the result of
commercial transactions unrelated to the Employee’s employment; (ii) the
Agreement and the Program are not a part of the terms and conditions of the
Employee’s employment; and (iii) the income from the Units, if any, is not part
of the Employee’s remuneration from employment.

 

CANADA

 

1.             Settlement in Shares.  Notwithstanding anything to the contrary
in the Agreement, Addendum or the Program, the Award shall be settled only in
Shares (and may not be settled in cash).

 

2.             English Language.  The parties to the Agreement acknowledge that
it is their express wish that the Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.  Les parties
reconnaissent avoir exigé la rédaction en anglais de la présente convention,
ainsi que de tous

 

13

--------------------------------------------------------------------------------


 

documents exécutés, avis donnés et procédures judiciaires intentées, directement
ou indirectement, relativement à ou suite à la présente convention.

 

CHILE

 

Private Placement.  The following provision shall replace Section 12 of the
Agreement:

 

In accordance with Circular 99 of 2001, from Chile’s Superintendence of
Securities, the grant of the Units hereunder is not intended to be a public
offering of securities in Chile but instead is intended to be a private
placement.  As a private placement, the Company has not submitted any
registration statement, prospectus or other filings with the local securities
authorities, and the Program is not subject to the supervision of the local
securities authorities.

 

CHINA

 

Foreign Exchange Control Laws.  The Employee agrees to hold the Shares received
upon settlement of the Units with the Company’s designated broker.  Upon a
Termination, the Employee shall be required to sell all Shares issued pursuant
to the Units within 90 days (or such shorter period as may be required by the
State Administration for Foreign Exchange) of the Termination date and
repatriate the sales proceeds to China in the manner designated by the Company. 
For purposes of the foregoing, the Company shall establish procedures for
effectuating the forced sale of the Shares (including procedures whereby the
Company may issue sell instructions on behalf of the Employee), and the Employee
hereby agrees to comply with such procedures and take any and all actions as the
Company determines, in its sole discretion, are necessary or advisable for
purposes of complying with local laws, rules and regulations in China.

 

The Employee understands and agrees that the repatriation of sales proceeds may
need to be effected through a special exchange control account established by
the Company or its Subsidiaries, and the Employee hereby consents and agrees
that sales proceeds from the sale of Shares acquired under the Program may be
transferred to such account by the Company on the Employee’s behalf prior to
being delivered to the Employee.  The sales proceeds may be paid to the Employee
in U.S. dollars or local currency at the Company’s discretion.  If the sales
proceeds are paid to the Employee in U.S. dollars, the Employee understands that
the Employee will be required to set up a U.S. dollar bank account in China so
that the proceeds may be deposited into this account.  If the sales proceeds are
paid to the Employee in local currency, the Employee acknowledges that the
Company is under no obligation to secure any particular exchange conversion rate
and that the Company may face delays in converting the dividends and proceeds to
local currency due to exchange control restrictions.  The Employee agrees to
bear any currency fluctuation risk between the time the Shares are sold and the
net proceeds are converted into local currency and distributed to the Employee. 
The Employee further agrees to comply with any other requirements that may be
imposed by the Company or its Subsidiaries in China in the future in order to
facilitate compliance with exchange control requirements in China.  The Employee
agrees to be subject to these restrictions even after Termination.

 

Neither the Company nor any of its Subsidiaries shall be liable for any costs,
fees, lost interest or dividends or other losses the Employee may incur or
suffer resulting from the enforcement of the terms of this Addendum or otherwise
from the Company’s operation and enforcement of the Program, the Agreement and
the Units in accordance with Chinese law including, without limitation, any
applicable State Administration of Foreign Exchange rules, regulations and
requirements.

 

14

--------------------------------------------------------------------------------


 

CROATIA

 

Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 11 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

DENMARK

 

Treatment of Units upon Termination.  Notwithstanding any provisions in the
Agreement to the contrary, the treatment of the Units upon Termination shall be
governed by the Act on Stock Options in Employment Relations.

 

FINLAND

 

Withholding of Tax-Related Items.  Notwithstanding Section 7 of the Agreement,
if the Employee is a local national of Finland, any Tax-Related Items shall be
withheld only in cash from the Employee’s regular salary/wages or other amounts
payable to the Employee in cash, or such other withholding methods as may be
permitted under the Program and allowed under local law.

 

FRANCE

 

English Language.  The parties to the Agreement acknowledge that it is their
express wish that the Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.  Les parties
reconnaissent avoir exigé la rédaction en anglais de la présente convention,
ainsi que de tous documents exécutés, avis donnés et procédures judiciaires
intentées, directement ou indirectement, relativement à ou suite à la présente
convention.

 

HONG KONG

 

1.             Settlement in Shares.  Notwithstanding anything to the contrary
in the Agreement, Addendum or the Program, the Award shall be settled only in
Shares (and may not be settled in cash).

 

2.             Lapse of Restrictions.  If, for any reason, Shares are issued to
the Employee within six months of the Grant Date, the Employee agrees that he or
she will not sell or otherwise dispose of any such Shares prior to the six-month
anniversary of the Grant Date.

 

3.             IMPORTANT NOTICE.  WARNING: The contents of the Agreement, the
Addendum, the Program, and all other materials pertaining to the Units and/or
the Program have not been reviewed by any regulatory authority in Hong Kong. 
The Employee is hereby advised to exercise caution in relation to the offer
thereunder.  If the Employee has any doubts about any of the contents of the
aforesaid materials, the Employee should obtain independent professional advice.

 

4.             Wages.  The Units and Shares subject to the Units do not form
part of the Employee’s wages for the purposes of calculating any statutory or
contractual payments under Hong Kong law.

 

5.             Nature of the Program.  The Company specifically intends that the
Program will not be treated as an occupational retirement scheme for purposes of
the Occupational Retirement Schemes Ordinance (“ORSO”).  To the extent any
court, tribunal or legal/regulatory body in Hong Kong determines that the
Program constitutes an occupational retirement scheme for the purposes of ORSO,
the grant of the Units shall be null and void.

 

15

--------------------------------------------------------------------------------


 

INDIA

 

Repatriation Requirements.  As a condition of this Award, the Employee agrees to
repatriate all sales proceeds and dividends attributable to Shares acquired
under the Program in accordance with local foreign exchange rules and
regulations.

 

ISRAEL

 

Indemnification for Tax Liabilities.  As a condition of the grant of Units, the
Employee expressly consents and agrees to indemnify the Company and/or its
Subsidiaries and hold them harmless from any and all liability attributable to
taxes, interest or penalties thereon, including without limitation, liabilities
relating to the necessity to withhold any taxes.

 

MEXICO

 

1.             Commercial Relationship.  The Employee expressly acknowledges
that the Employee’s participation in the Program and the Company’s grant of the
Award does not constitute an employment relationship between the Employee and
the Company.  The Employee has been granted the Award as a consequence of the
commercial relationship between the Company and the Company’s Subsidiary in
Mexico that employs the Employee, and the Company’s Subsidiary in Mexico is the
Employee’s sole employer.  Based on the foregoing: (a) the Employee expressly
acknowledges that the Program and the benefits derived from participation in the
Program do not establish any rights between the Employee and the Subsidiary in
Mexico that employs the Employee; (b) the Program and the benefits derived from
participation in the Program are not part of the employment conditions and/or
benefits provided by the Subsidiary in Mexico that employs the Employee; and
(c) any modifications or amendments of the Program or benefits granted
thereunder by the Company, or a termination of the Program by the Company, shall
not constitute a change or impairment of the terms and conditions of the
Employee’s employment with the Subsidiary in Mexico.

 

2.             Extraordinary Item of Compensation.  The Employee expressly
recognizes and acknowledges that the Employee’s participation in the Program is
a result of the discretionary and unilateral decision of the Company, as well as
the Employee’s free and voluntary decision to participate in the Program in
accord with the terms and conditions of the Program, the Employee’s Agreement
and this Addendum.   As such, the Employee acknowledges and agrees that the
Company may, in its sole discretion, amend and/or discontinue the Employee’s
participation in the Program at any time and without any liability.  The value
of the Units is an extraordinary item of compensation outside the scope of the
Employee’s employment contract, if any.  The Units are not part of the
Employee’s regular or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits, or any similar payments,
which are the exclusive obligations of the Company’s Subsidiary in Mexico that
employs the Employee.

 

NETHERLANDS

 

Waiver of Termination Rights.  The Employee waives any and all rights to
compensation or damages as a result of a Termination, insofar as those rights
result or may result from: (a) the loss or diminution in value of such rights or
entitlements under the Program; or (b) the Employee ceasing to have rights, or
ceasing to be entitled to any Awards under the Program as a result of such
Termination.

 

16

--------------------------------------------------------------------------------


 

PAKISTAN

 

1.             Repatriation Requirements.  As a condition of this Award, the
Employee agrees to repatriate all Dividend Equivalents and all sales proceeds
and dividends attributable to Shares acquired under the Program in accordance
with local foreign exchange rules and regulations.

 

2.             Exchange Control Obligations. To the extent applicable, the
Employee is required to comply with certain consent and reporting requirements
to the State Bank of Pakistan (Pakistan’s central bank) under the exchange
control laws of Pakistan. As the exchange control regulations can change
frequently and at times, without notice, the Employee should consult his or her
legal advisor prior to acquiring or selling Shares under the Program to ensure
compliance with current regulations.  Neither the Company nor its Subsidiary in
Pakistan accept any liability for any fine or penalties resulting from failure
of the Employee to comply with applicable laws.

 

PHILIPPINES

 

Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 11 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

ROMANIA

 

1.             Termination.  Notwithstanding anything to the contrary in the
Program or the Agreement, a Termination shall include the situation where the
Employee’s employment contract is terminated as a result of the Employee’s
application for retirement to the Romanian House of Pensions.

 

2.             English Language. The Employee hereby expressly agrees that this
Agreement, the Program as well as all documents, notices and proceedings entered
into, relating directly or indirectly hereto, be drawn up or communicated only
in the English language. Angajatul consimte în mod expres prin prezentul ca
acest Contract, Programul precum şi orice alte documente, notificări,
înştiinţări legate direct sau indirect de acest Contract să fie redactate sau
efectuate doar  în limba engleză.

 

RUSSIA

 

1.             Sale or Transfer of Shares.  Notwithstanding anything to the
contrary in the Program or the Agreement, the Employee shall not be permitted to
sell or otherwise dispose of the Shares acquired pursuant to the Award in
Russia.  The Employee may sell the Shares only through a broker established and
operating outside Russia.

 

2.             Repatriation Requirements.  As a condition of this Award, the
Employee agrees to promptly repatriate all funds, including (but not limited to)
sales proceeds, attributable to Shares acquired under the Program to a foreign
currency account at an authorized bank in Russia in accordance with local
foreign exchange rules and regulations.  Neither the Company nor any of its
Subsidiaries shall be liable for any fines or penalties resulting from the
Employee’s failure to comply with applicable laws.

 

SINGAPORE

 

Qualifying Person Exemption.  The grant of the Award under the Program is being
made pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Program
has not been and will not be lodged or registered as a prospectus with the
Monetary Authority of Singapore and is not regulated by any financial
supervisory authority

 

17

--------------------------------------------------------------------------------


 

pursuant to any legislation in Singapore.  Accordingly, statutory liability
under the SFA in relation to the content of prospectuses would not apply. The
Employee should note that, as a result, the Award is subject to section 257 of
the SFA and the Employee will not be able to make: (a) any subsequent sale of
the Shares underlying the Award in Singapore; or (b) any offer of such
subsequent sale of the Shares subject to the Award in Singapore, unless such
sale or offer is made pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the SFA.

 

SOUTH AFRICA

 

1.             Withholding Taxes.  The following provision supplements Section 7
of the Agreement:

 

By accepting the Award, the Employee agrees to notify the Company’s local
affiliate in South Africa that employs the Employee (the “Employer”) of the
amount of any gain realized upon vesting of the Units.  If the Employee fails to
advise the Employer of the gain realized upon vesting of the Units, the Employee
may be liable for a fine.  The Employee will be responsible for paying any
difference between the actual tax liability and the amount withheld.

 

2.             Exchange Control Obligations.  The Employee is solely responsible
for complying with applicable exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa.  As the Exchange Control
Regulations change frequently and without notice, the Employee should consult
the Employee’s legal advisor prior to the acquisition or sale of Shares under
the Program to ensure compliance with current Exchange Control Regulations. 
Neither the Company nor any of its Subsidiaries shall be liable for any fines or
penalties resulting from the Employee’s failure to comply with applicable laws.

 

SPAIN

 

1.             Acknowledgement of Discretionary Nature of the Program; No Vested
Rights

 

By accepting the Award, the Employee consents to participation in the Program
and acknowledges receipt of a copy of the Program.

 

The Employee understands that the Company has unilaterally, gratuitously and in
its sole discretion granted Units under the Program to individuals who may be
employees of the Company or its Subsidiaries throughout the world.  The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Subsidiaries on an ongoing basis.  Consequently, the Employee
understands that the Units are granted on the assumption and condition that the
Units and the Shares acquired upon settlement of the Units shall not become a
part of any employment contract (either with the Company or any of its
Subsidiaries) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever.  In
addition, the Employee understands that this grant would not be made to the
Employee but for the assumptions and conditions referenced above; thus, the
Employee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason the Award shall be null and void.

 

The Employee understands and agrees that, as a condition of the Award, unless
otherwise provided in Section 4 of the Agreement, any unvested Units as of the
date the Employee ceases active employment will be forfeited without entitlement
to the underlying Shares or to any amount of indemnification in the event of
Termination.  The Employee acknowledges that the Employee has read and
specifically accepts the conditions referred to in the Agreement regarding the
impact of a Termination on the Units.

 

18

--------------------------------------------------------------------------------


 

2.             Termination for Cause.  Notwithstanding anything to the contrary
in the Program or the Agreement, “Cause” shall be as defined as set forth in the
Agreement, regardless of whether the Termination is considered a fair
termination (i.e., “despido procedente”) under Spanish legislation.

 

SRI LANKA

 

Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 11 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

UKRAINE

 

Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 11 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

UNITED KINGDOM

 

1.             Withholding Taxes.  The following provision supplements Section 7
of the Agreement.

 

If payment or withholding of the income tax due in connection with the Award is
not made within ninety (90) days of the event giving rise to the income tax
liability or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax shall constitute a loan owed by the Employee to the
Subsidiary in the United Kingdom that employs the Employee (the “Employer”),
effective as of the Due Date.  The Employee agrees that the loan will bear
interest at the then-current official rate of Her Majesty’s Revenue & Customs
(“HMRC”), it shall be immediately due and repayable, and the Company or the
Employer may recover it at any time thereafter by any of the means referred to
in Section 7 of the Agreement.  Notwithstanding the foregoing, if the Employee
is a director or executive officer of the Company (within the meaning of
Section 13(k) of the U.S. Securities and Exchange Act of 1934, as amended), he
or she shall not be eligible for a loan from the Company to cover the income tax
liability.  In the event that the Employee is a director or executive officer
and the income tax is not collected from or paid by him or her by the Due Date,
the amount of any uncollected income tax may constitute a benefit to the
Employee on which additional income tax and national insurance contributions
(“NICs”) will be payable.  The Employee will be responsible for paying and
reporting any income tax due on this additional benefit directly to HMRC under
the self-assessment regime, and for reimbursing the Company or the Employer (as
applicable) the value of any employee NICs due on this additional benefit.

 

2.             Exclusion of Claim.  The Employee acknowledges and agrees that
the Employee will have no entitlement to compensation or damages insofar as such
entitlement arises or may arise from the Employee’s ceasing to have rights under
or to be entitled to the Units, whether or not as a result of Termination
(whether the Termination is in breach of contract or otherwise), or from the
loss or diminution in value of the Units.  Upon the grant of the Award, the
Employee shall be deemed to have waived irrevocably any such entitlement.

 

UZBEKISTAN

 

Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 11 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

19

--------------------------------------------------------------------------------


 

VIETNAM

 

Settlement in Cash.  Notwithstanding Section 4 of the Agreement or any other
provision in the Agreement to the contrary, pursuant to Section 11 of the
Agreement, the Units will be settled in the form of a cash payment, except as
otherwise determined by the Company.

 

20

--------------------------------------------------------------------------------
